Citation Nr: 9935780	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-22 937	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York




THE ISSUES

1.  Whether the reduction from a 100 percent rating to 20 
percent for the service-connected disability of the lumbar 
spine was proper.  

2.  Entitlement to special monthly compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1114(s).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to August 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
RO, which effectuated a proposed reduction in the rating of 
the veteran's service-connected lumbar spine disorder.  This 
disability, which had been assigned a 100 percent rating, was 
reduced to a rating of 20 percent disabling.  As a 
consequence of this reduction, the award of special monthly 
compensation, at the level provided under 38 U.S.C.A. § 
1114(s), was also discontinued by operation of law.  

The Board remanded the case for further development in July 
1997.  



FINDINGS OF FACT

1.  In a March 1994 rating action, the RO granted service 
connection for a lumbar spine disability characterized as 
osteomyelitis of L1-4 and assigned a 100 percent rating, 
effective on March 17, 1993.  

2.  In a February 1996 rating action, the rating for service-
connected disability characterized as lumbar disc disease 
with history of osteomyelitis was reduced to 20 percent, 
effective on May 1, 1996.  

3.  During the aforementioned period when the 100 percent 
rating was in effect, the veteran's lumbar spine disability 
is shown likely to have been manifested by an active 
infectious process variously diagnosed as osteomyelitis or 
discitis about L1-L2 and L3-L4 with disc space involvement 
and severe pain.  

4.  Since May 1, 1996, the medical evidence of record 
reflects that the veteran's lumbar disability is not 
manifested by an active infectious disease process including 
osteomyelitis or discitis.  

5.  The medical evidence does show that the service-connected 
lumbar spine disability now is manifested by episodes of 
severe pain and other neurological manifestations which more 
nearly approximate a level of residual disablement of a 
pronounced degree.  



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating of 
60 percent for the service-connected lumbar spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.7, 4.40, 4.71a including 
Diagnostic Codes 5285, 5289, 5292, 5293 (1999).  

2.  The criteria for the assignment of special monthly 
compensation at the housebound rate have been met.  38 
U.S.C.A. §§ 1114, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.350 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been in receipt of disability compensation 
based on service connection for rheumatic heart disease, 
residual rheumatic fever since separation from service, and 
for rheumatoid arthritis of the knees and hands, residuals of 
rheumatic fever since July 1950.  

In January 1993, the veteran was involved in a motor vehicle 
accident.  In February 1993, the veteran was hospitalized for 
back and neck pain and a deep venous thrombosis in the right 
calf.  In March 1993, the veteran developed severe back pain; 
was subsequently hospitalized; and diagnosed with acute low 
back pain, osteoarthritis, bladder neck obstruction, 
arteriosclerotic heart disease and history of deep vein 
thrombosis.  

In May 1993, the veteran was again hospitalized due to 
metabolic encephalopathy believed to have been secondary to 
subacute bacterial endocarditis.  A May 1993 magnetic 
resonance imaging (MRI) study noted findings consistent with 
osteomyelitis and discitis about the L1-L2 and L3-L4 with 
disc space involvement.  The conclusions pertaining to a 
contrast computer axial tomography noted that the etiology of 
the veteran's lumbar condition was unclear but that either 
subacute bacterial endocarditis or degenerative disc disease 
was the most likely cause of the condition.  On neurological 
examination for metabolic encephalopathy, the physician 
stated that the veteran was having ongoing problems with low 
back pain which were related to subacute bacterial 
endocarditis.  

A June 1993 discharge summary shows that the veteran had been 
given a six-week course of antibiotics for this condition 
(while simultaneously being treated for his bacterial 
endocarditis).  It documents that the veteran's back pain 
markedly improved between the antibiotic treatment and 
physical therapy with ultrasound, despite that he had only 
taken Tylenol for his pain.  It further shows that a rolling 
walker was to be obtained upon discharge in order to help the 
veteran with his ambulation at home.  Under the discharge 
diagnoses, it was noted that the osteomyelitis was associated 
with the veteran's strep viridans bacteremia.  

A VA examination was conducted in January 1994.  The veteran 
complained of shortness of breath on exertion, more severe 
than in the past; hip, shoulder and knee pain; and decreased 
vision.  The veteran stated that he had to quit his job as a 
sales associate due to severe back pain, ischemia and 
fatigue.  The veteran was diagnosed with mitral valve 
disease, causing mitral regurgitation, and possibly, 
tricuspid regurgitation; and a recent episode of endocarditis 
with infected discs in the back.  The examiner opined that 
the veteran was totally disabled due to pain and fatigue, and 
that almost all of his problems were due to endocarditis.  

In March 1994, the RO increased the rating for the service-
connected rheumatic heart disease to 100 percent, effective 
on March 17, 1993; and granted service connection for 
osteomyelitis of L1 to L4, as secondary to his service-
connected rheumatic heart disease and assigned a 100 percent 
rating, effective on March 17, 1993.  

A private progress note from E. T. Anderson, M.D., dated in 
June 1994, is of record.  It was noted that the veteran had 
returned to work for 6 weeks after discharge from his 
hospitalization.  However, he had worsening back pain and 
night sweats.  He stated that he was unable to stand on a 
concrete floor for an extended period of time.  The 
examination noted that trunk flexion was limited.  There was 
mild to moderate discomfort to deep palpation, and tenderness 
at the left lumbosacral junction.  Neurological examination 
was normal.  Straight leg raising test, gait and stance were 
negative.  The examiner stated that it was not in the 
veteran's best interest to continue work and undergo 
prolonged standing, bending, kneeling and squatting, and he 
was considered disabled from his current employment for an 
indefinite period of time.  The examiner stated that the 
veteran should consider retirement.  

A VA spine examination was conducted in August 1994.  An 
interim history noted that the veteran was 72 years old and 
not working.  He continued to have back pain, but not as 
excruciating as he previously experienced.  He stated that he 
was no longer taking antibiotics and did not believe that he 
had any active infection of the skeletal system.  The 
examination noted that the veteran walked in a slow and 
deliberate fashion; that he was a bit knock-kneed; and that 
he held his back in a rigid fashion.  Some spasm in the 
paravertebral muscle area was found.  The veteran's calves 
were of equal dimensions.  Deep tendon knee reflexes were 
hyperactive, and ankle reflexes were normative.  He could 
perform about 60 percent of forward bending, and about 25 
percent of a deep knee bend.  There was no percussion 
tenderness over the lumbar spine and the veteran was found to 
be afebrile.  

The VA examiner could find no active infection of the 
skeletal system that was previously referred to as either 
osteomyelitis or discitis of the lumbar area; however, he 
noted that an MRI scan would have to be completed in order to 
make a precise diagnosis.  X-ray studies of the lumbosacral 
spine showed disc space narrowing at the T11-T12, L1-L2, L2-
L3, L3-L4, vertebral levels; and mild osteopenia with 
anterior osteophyte formation at the T12-L1 and L1-L2, 
levels.  An MRI of the lumbar spine found mild degenerative 
disc disease of the lumbar spine with desiccated discs at L1-
L2 and L3-L4.  There was no evidence of disc herniation, 
spinal canal stenosis or bony metastasis.  

A VA general medical examination was conducted in August 
1994.  The veteran stated that he tried to return to work but 
was unable to continue due to extreme fatigue and back pain.  
He also reported having shortness of breath related to 
exertion of walking 100 feet or climbing a flight of stars.  
He also complained of fleeting chest pain unrelated to 
exertion.  Rheumatic heart disease with recent shortness of 
breath on exertion was diagnosed.  

A September 30, 1995, rating decision proposed to reduce the 
veteran's 100 percent rating for his lumbar disability to 20 
percent, based on the findings of the MRI scan and VA 
examination results.  It was also noted that the veteran's 
special monthly compensation award would be discontinued once 
the reduction for his back condition was effectuated.  

The veteran responded to the proposal by asserting that he 
felt a higher rating was warranted for his back disorder.  He 
stated that he had not been without pain in his back and that 
he took Soma and Tylenol for the pain.  

A private x-ray study of the lumbosacral spine in March 1996, 
noted that the degenerative arthritis of the lumbar spine had 
advanced considerably since the March 1993 study and that 
there was partial ankylosis of the lumbosacral articulation 
on the right.  

In a letter dated in April 1996, Dr. Charles Garbo stated 
that the veteran was 100 percent disabled due to his back 
problems.  The veteran was hospitalized with a reoccurrence 
of his deep venous thrombosis.  The veteran underwent an 
examination with Dr. Garbo in May 1996.  It was noted that 
the veteran's chronic back pain seemed to have been well 
controlled and that the veteran's history of endocarditis and 
osteomyelitis were inactive.  Subsequently in 1996, the 
veteran reported back pain on several occasions during VA and 
private outpatient treatment.  

The veteran underwent private examination with Dr. Anderson 
in June 1997.  The physician stated that the veteran had had 
an unsteady gait since his 1993 motor vehicle accident.  The 
examination noted diffuse areas of tenderness.  Flexion, 
abduction, lateral bending and external rotation were all 
mildly limited.  X-ray studies showed lumbar degeneration and 
a mild to moderate scoliosis.  Lumbar degenerative disc 
disease, scoliosis and lumbosacral spondylolysis was 
diagnosed.  The examiner stated that the veteran was 100 
percent disabled related to the reoccurrence of subacute 
bacterial endocarditis as it related to low back pain.  

A VA examination was conducted in October 1997.  The veteran 
complained of back ache and leg pain.  The veteran ambulated 
very slowly and deliberately and needed assistance getting on 
the examining table.  The veteran stated that he could lift 
20 pounds on an occasional basis and carry 10 pounds across a 
room.  The veteran stated that he could not do repetitive 
lifting as he could not bend over or walk or stand on 
concrete due to backache.  He could sit with a lumbar 
support, but had to shift positions every 30 to 60 minutes.  
He also had difficulty manipulating any pedals with his lower 
extremities.  He could climb stairs slowly and with the use 
of a rail.  He could not stoop or knee bend.  Cold, damp 
weather increased his symptoms.  

The VA examiner stated that the symptoms described by the 
veteran were consistent with his diagnosis.  Straight leg 
raising was to 45 degrees, and then he had backache.  No 
neurological involvement was noted.  Deep tendon reflexes 
were +2 and symmetrical.  There was no sensory or motor 
defect of the lower extremities.  A gentle compound scoliosis 
of the thoracolumbar spine was noted.  The range of motion of 
the lumbar spine was that of 80 degrees of flexion, extension 
to zero, left lateral flexion and rotation to 30 degrees, and 
right lateral flexion and rotation to 20 degrees.  The 
examiner stated that there was no grimacing by the veteran at 
the end of each motion.  The examiner noted that private x-
ray studies taken 6 months ago showed degenerative disc 
disease at the L1-L2 level and there was no interval change 
at the current time.  Degenerative disc disease of moderate 
severity was diagnosed.  

The VA examiner added that the examination was conducted 
during a period of quiescent symptoms and that the findings 
could be significantly changed during a flare up.  The 
examiner opined that the veteran did not then suffer from 
osteomyelitis or a closed disc space infection and had he had 
such symptomatology in the past, he would currently show much 
greater destruction of the vertebral bodies then was present.  
The examiner stated that the veteran was unable to work 
solely due to his back injury.  

In January 1998, private outpatient treatment records note 
that the veteran had continuing back pain, which was noted to 
have been "not particularly bad."  

The veteran's claim for increase for his service-connected 
lumbar spine disability is well grounded, as a veteran's 
claim for an increased ratings is well grounded based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  

No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
See Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The file shows that 
the RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

According to the applicable diagnostic code for limitation of 
motion of the lumbar spine, moderate limitation warrants a 20 
percent rating, and severe limitation warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

According to the applicable diagnostic code for 
intervertebral disc disease, moderate disability with 
recurring attacks warrants a 20 percent rating.  Severe 
disability, recurring attacks with intermittent relief 
warrants a 40 percent rating.  Pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, little intermittent relief warrants a 60 
percent rating.  

Under 38 C.F.R. § 4.40, functional loss of part of the body 
due to pain is also considered a disability.  Functional loss 
is the inability to perform normal working movements, and 
must be supported by adequate pathology and evidenced by the 
visible behavior of the veteran.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is evidence in this regard suggesting 
that the veteran experiences periods of "flare-ups" where 
his actual functional limitation due to pain is significantly 
disabling.  

The Board notes that the veteran's pain has improved to some 
extent as it is no longer excruciating of sustained basis, 
and medical records note that it is partially controlled by 
pain medication.  However, the Board also must consider the 
opinions of the several medical examiners who have indicated 
that the veteran's low back disability manifested by pain is 
so severe that it precludes the performance of regular 
employment.  By considering these opinion referable to the 
nature of the pain suffered by the veteran in connection with 
his service-connected disability, the Board finds that his 
current disability picture more nearly approximates that of a 
pronounced degree and warrants the assignment of a 60 percent 
rating which is maximum rating available under Diagnostic 
Code 5293 for intervertebral disc syndrome.  

The veteran cannot be assigned a schedular rating higher than 
60 percent under any other analogous Diagnostic Code, see 
38 C.F.R. § 4.20 (1998), as the veteran does not demonstrate 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289), or a fractured vertebra (Diagnostic Code 5285).  
Finally, a higher rating for osteomyelitis is not warranted, 
as the veteran does not demonstrate active osteomyelitis 
(Diagnostic Code 5000).  

Although the several medical opinions have suggested that the 
veteran was entitled to restoration of his 100 percent 
disability rating, they have not specifically addressed the 
criteria contained in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) promulgated by 38 U.S.C.A. § 1155, 
which must be utilized by the VA in rating service-connected 
disability.  The Board has considered the examination 
findings in the assignment of the schedular rating of 60 
percent, but can accord no greater probative weight to the 
unsupported opinions so as to warrant the restoration of a 
100 percent schedular rating.  Further, a total compensation 
rating based on individual unemployability is not for 
consideration as the veteran is already in receipt of a 100 
percent rating for service-connected rheumatic heart disease.  
See 38 C.F.R. § 4.16 (1998).    

The Board will next determine whether the RO was justified in 
reducing the veteran's 100 percent rating for a lumbar 
disability.  38 C.F.R. § 3.105(e) provides that, when a 
reduction in evaluation of a service-connected disability is 
considered, and the reduction would result in a decrease of 
compensation payments being made, a rating proposing the 
reduction will be prepared setting forth all material facts 
and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefor and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  

38 C.F.R. § 3.105(h) provides, in pertinent part, that the 
beneficiary will be informed of the opportunity for a  
predetermination hearing, providing a request for such a 
hearing is received within 30 days from the date of the 
notice, and that, if a predetermination hearing is not 
requested, the final rating action will be based solely on 
the evidence of record.  

A September 30, 1995, rating decision proposed to reduce the 
veteran's rating for osteomyelitis of L1-L4 from 100 percent 
to 20 percent pursuant to 38 C.F.R. § 3.105(e).  The RO 
mailed correspondence to the veteran with a notice of his due 
process rights in October 1995.  The veteran submitted 
statements and private treatment records, and VA treatment 
records were obtained.  A VA examination was conducted in 
October 1997.  A February 1996 rating decision reduced the 
veteran's rating from 100 percent to 20 percent effective in 
May 1996.  The Board finds that the procedural requirements 
mandated by 38 C.F.R. § 3.105(e) were satisfied.  

In addition, 38 C.F.R. § 3.344 sets forth specific 
requirements that must be met to reduce certain service-
connected disability ratings which have continued for long 
periods of time at the same level.  They do not apply to 
disability ratings that have not been in effect for the five 
years, have not become stabilized or are likely to improve.  
38 C.F.R. § 3.344(c).  The regulation is not applicable in 
this case as the veteran's 100 percent disability rating had 
only been in effect for a little over three years.  Id.  

When the 100 percent rating was in effect, the veteran was 
suffering from an active infectious process, which was never 
definitely described but necessitated prolonged 
hospitalization, and suffered from excruciating pain.  All 
the physicians have agreed that the veteran was no longer 
suffering from an active infectious process, and while he 
currently has chronic pain, it is no longer excruciating.  As 
such, the medical evidence establishes that material 
improvement has taken place with respect to the service-
connected disability as required by 38 C.F.R. § 3.343.  As 
discussed hereinabove, the current objective manifestations 
of the veteran's symptoms allow for no more than a 60 percent 
rating which represents the maximum allowable based on 
residual functional loss absent current findings of an active 
disease process.  Therefore, restoration of the veteran's 100 
percent evaluation after May 26, 1996 is not warranted.  

The special monthly compensation provided by 38 U.S.C.A. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and: (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises, or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i).  

As the veteran has now been found to have a service-connected 
disability currently ratable at 60 percent in addition to the 
already assigned 100 percent service-connected rheumatic 
heart disease, special monthly compensation at the housebound 
rate under the provisions of 38 C.F.R. § 3.350(i)(1) must be 
restored by operation of law.  



ORDER

An increased disability rating of 60 percent for the service-
connected osteomyelitis of L1-L4 is granted, subject to the 
controlling regulations applicable to the payment of VA 
monetary benefits.  

Increased special monthly compensation at the housebound rate 
pursuant to 38 U.S.C.A. § 1114(s) is granted, subject to the 
regulations applicable to the payment of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

